Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed July 11, 2022 is approved.

Allowable Subject Matter
Claims 1-13, 15-16 ,and 18 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 11, 2022, with respect to drawing objections and rejections under §103 have been fully considered and are persuasive.  The objections and rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakehi; Yutaka et al. (US 5646489 A) is cited for illustrating common features of microwave plasma reactor systems (Figure 2) including a resonance cavity (8) supporting TM11 resonant mode in said cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716